Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2021 has been entered.
 
Response to Amendment
3.	The amendments filed on 03/31/2021 have been fully considered and are made of record.
	a. Claims 9 and 17 have been amended.
		
EXAMINER'S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Michael A. Petrocelli (Reg. No. 53,461) on 04/12/2021.

The application has been amended as follows: 
Claim 1.    (Canceled)
Claim 2.    (Canceled)
Claim 3.    (Canceled)
Claim 4.    (Canceled)
Claim 5.    (Canceled)
Claim 6.    (Canceled)
Claim 7.    (Canceled)
Claim 8.    (Canceled)


Reason for Allowance
5.	Claims 9-20 are allowed.

a)	The applicant amended independent claims 1 and 17 and overcome rejection. Therefore, the rejection of Office Action sent on 01/11/2021 is withdrawn.
b)	Any reference does not disclose nor fairly suggest each and every claimed limitation of independent claims 9 and 17:
As to claims 9-16 the present invention is direct to a method for localizing electromigration-induced voids in an electromigration (EM) test structure, the method comprising. Independent claim 9 identifies the uniquely distinct features of “a via is in contact with at least one of a bottom surface of a first end portion of the stress line and a top surface of the EM test element such that the EM test element lies below a horizontal plane of the stress line, and a top surface of the first end portion of the stress line and a bottom surface of the EM test element such that the EM test element lies above a horizontal plane of the stress line, the via electrically connecting the EM test element to the stress line, a length of the EM test element between the first force pad and a portion of the EM test element in contact with the via being less than a Blech length for minimizing electromigration within the EM test element and a longitudinal axis of the first force pad of the EM test element being in line with a longitudinal axis of the stress line”.
As to claims 17-20 the present invention is direct to a computer system for localizing electromigration-induced voids in an electromigration (EM) test structure, the computer system comprising: Independent claim 17 identifies the uniquely distinct features of “a via is in contact with at least one of a bottom surface of a first end portion of the stress line and a top surface of the EM test element such that the EM test element lies below a horizontal plane of the stress line, and a top surface of the first end portion of the stress line and a bottom surface of the EM test element such that the EM test element lies above a horizontal plane of the stress line, the via electrically connecting the EM test element to the stress line, a length of the EM test element between the first force pad and a portion of the EM test element in contact with the via being less than a Blech length for minimizing electromigration within the EM test element and a longitudinal axis of the first force pad of the EM test element being in line with a longitudinal axis of the stress line”.
The closest prior art, Young et al. (Patent No. US 6,680,484 B1), CHOI et al. (Pub No. US 2017/0047287 A1) teaches Method and system of Electromigration test structure, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.



Conclusion
6.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZANNATUL FERDOUS whose telephone number is (571)270-0399. The examiner can normally be reached on Monday Friday 8am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Phan, Huy can be reached on 571 -272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the 
/ZANNATUL FERDOUS/ 
Examiner, Art Unit 2867  


/ALVARO E FORTICH/Primary Examiner, Art Unit 2867